          Case 1:19-cv-10997-SDA Document 21 Filed 12/01/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                           12/01/2020
 Richard V. Michelson and Dolores
 Chetta,

                                Plaintiffs,                    1:19-cv-10997 (SDA)

                    -against-                                  ORDER OF DISMISSAL

 Narragansett Bay Insurance Co.,

                                Defendant.


STEWART D. AARON, UNITED STATES MAGISTRATE JUDGE:

        Following a settlement conference before the undersigned on November 30, 2020, during

which the parties reached a settlement in principle, it is hereby ORDERED that the above-

captioned action is discontinued without costs to any party and without prejudice to restoring

the action to this Court’s docket if the application to restore the action is made within thirty (30)

days.

SO ORDERED.

DATED:         New York, New York
               December 1, 2020

                                                      ______________________________
                                                      STEWART D. AARON
                                                      United States Magistrate Judge
